COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Larry Broden v. The State of Texas

Appellate case number:      01-17-00740-CR

Trial court case number:    1503451

Trial court:                262nd District Court of Harris County

       We abated this appeal, remanded the case to the trial court, and directed the trial
court to determine, in part, whether appellant has the right to appeal. The district clerk
has filed a supplemental clerk’s record containing the trial court’s findings of fact and
conclusions of law, and the court reporter has filed a reporter’s record of the abatement
hearing, which includes the trial court’s finding “to allow [appellant] to prosecute the
appeal.” Accordingly, we reinstate this case on the Court’s active docket.
       It is so ORDERED.

Judge’s signature: __/s/ Russell Lloyd_______
                    Acting individually  Acting for the Court

Date: __February 21, 2019___